Citation Nr: 1414432	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  06-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for carpal tunnel syndrome and ulnar neuropathy of the right elbow, to include as secondary to his cervical spine disability.  

2. Entitlement to service connection for urinary dysfunction, to include as secondary to service-connected degenerative disc disease of the LS spine and cervical spine. 

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to a compensable initial evaluation for radiculopathy of the right upper extremity, prior to April 17, 2013, and in excess of 20 percent thereafter.

6.  Entitlement to a compensable initial evaluation for radiculopathy of the left upper extremity, prior to April 17, 2013, and in excess of 20 percent thereafter.

7.  Entitlement to a compensable initial evaluation for radiculopathy of the right lower extremity, prior to April 17, 2013, and in excess of 10 percent thereafter.

8.  Entitlement to a compensable initial evaluation for radiculopathy of the left lower extremity, prior to April 17, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1985.	

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The May 2005 rating decision denied increased ratings for the Veteran's degenerative disc disease of the lumbar and cervical spines and denied the Veteran's claim to reopen his claim for carpal tunnel syndrome.  The July 2010 RD granted entitlement to service connection for radiculopathy of the right and left upper and right and left lower extremities and denied entitlement to service connection for urinary dysfunction.  

In a May 2013 rating decision, the RO increased the Veteran's evaluation for his right and left upper extremities to 20 percent effective April 17, 2013.  The RO granted entitlement to a 10 percent evaluation for his left and right lower extremities, effective April 17, 2013.  As the claims were not granted in full, the issues remain before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to service connection for urinary dysfunction, to include as secondary to service-connected degenerative disc disease of the LS spine and cervical spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2001 rating decision denied the Veteran's claim for entitlement to service connection for carpal tunnel syndrome; the Veteran did not complete a substantive appeal of the decision and it became final.  

2.  Evidence received subsequent to the December 2001 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for carpal tunnel syndrome.

3.  Throughout the pendency of the appeal, the Veteran's degenerative disc disease of the LS spine was manifested by pain and at most no motion, but unfavorable ankylosis of the thoracolumbar, or entire, spine, or incapacitating episodes of at least 6 weeks during the past 12 months, have not been contended or shown.

4.  Throughout the pendency of the appeal, the Veteran's degenerative disc disease of the cervical spine was manifested by pain and limited motion, but not by unfavorable ankylosis of the entire cervical spine or incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.

5.  Prior to April 17, 2013, the Veteran's right upper extremity radiculopathy approximated mild incomplete paralysis.

6.  From April 17, 2013, the Veteran's right upper extremity radiculopathy approximated moderate incomplete paralysis.

7.  Prior to April 17, 2013, the Veteran's left upper extremity radiculopathy approximated mild incomplete paralysis.

8.  From April 17, 2013, the Veteran's left upper extremity radiculopathy approximated mild incomplete paralysis.

9.  Prior to April 17, 2013, the Veteran's right lower extremity radiculopathy approximated mild incomplete paralysis.

10.  From April 17, 2013, the Veteran's right lower extremity radiculopathy approximated moderate incomplete paralysis

11.  Prior to April 17, 2013, the Veteran's left lower extremity radiculopathy approximated mild incomplete paralysis.

12.  From April 17, 2013, the Veteran's left lower extremity radiculopathy approximated moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final as to the claim of service connection for carpal tunnel syndrome.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received since the December 2001 rating decision to reopen the claim of entitlement to service connection for carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Throughout the pendency of this appeal, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the LS spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5238, 5243 (2013).

4.  Throughout the pendency of this appeal, the criteria for a disability rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2013).

5.  Prior to April 17, 2013, the criteria for a staged, initial evaluation of 20 percent, but no higher, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8513 (2013).

6.  From April 17, 2013, the criteria for a staged, initial evaluation of 40 percent, but no higher, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8513 (2013).

7.  Prior to April 17, 2013, the criteria for a staged, initial evaluation of 20 percent, but no higher, for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8513 (2013).

8.  From April 17, 2013, the criteria for a staged, initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8513 (2013).

9.  Prior to April 17, 2013, the criteria for a staged, initial evaluation of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8521 (2013).

10.  From April 17, 2013, the criteria for a staged, initial evaluation of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8521 (2013). 

11.  Prior to April 17, 2013, the criteria for a staged, initial evaluation of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8521 (2013).

12.  From April 17, 2013, the criteria for a staged, initial evaluation of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8599-8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

A March 2005 letter notified the Veteran of elements of service connection, the elements of new and material evidence, and the reasons for the prior denial, satisfying the criteria of Kent.  Since the Board has concluded that new and material evidence has not been received for the claim for service connection, reopening is not warranted and any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
In regard to the Veteran's increased rating claims, VA has met all statutory and regulatory notice and duty to assist provisions.  Appropriate notice was provided in regard to the Veteran's increased rating claims for his degenerative disc disease of the lumbar and cervical spines in March 2005 and July 2009.  The claims were subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In regard to the Veteran's claims for increased ratings for his service-connected radiculopathy, he is appealing the initial rating assignment as to his radiculopathy of the right and left upper and lower extremities.  In this regard, because the July 2010  rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the July 2010 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

Regarding the Veteran's increased rating claims, the RO provided the Veteran appropriate VA examinations in March 2005, February 2008, June 2010,May 2011, and April 2013.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for these disabilities and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

In a December 2001 rating decision, the RO denied entitlement to service connection for carpal tunnel syndrome.  The RO found the Veteran had a diagnosis of carpal tunnel syndrome, but the evidence did not show that it was related to the Veteran's military service.  The Veteran appealed the decision.  A statement of the case was issued in August 2004.  The Veteran did not file a timely substantive appeal.  His untimely, VA Form 9 was construed as a claim to reopen his claim for entitlement to service connection for carpal tunnel syndrome.  As the Veteran did not complete an appeal of the December 2001 rating decision, it became final.  38 U.S.C.A. § 7266 (West 2002).

The Board notes that a new theory of causation, namely, secondary service connection, for the same disability, carpal tunnel syndrome, that was the subject of a previously denied claim by the Board cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran asserts he is entitled to service connection for carpal tunnel syndrome that is directly related to active service.  See September 2006 substantive appeal.  He has also asserted it is secondary to his service-connected cervical spine disability.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.

The evidence of record at the time of the last final denial included the Veteran's service treatment records and VA treatment records.  The evidence added to the claims file since the last final denial includes VA treatment records, VA examination reports relating to his service-connected and other disabilities, and private treatment records from R.R.  The evidence is new, as it was not of record at the time of the last final rating decision.  However, the Board finds that it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran's VA treatment records substantiate that the Veteran has a diagnosis of carpal tunnel syndrome.  See November 2004 VA treatment record, June 2010 VA examination report.  However, the records do not indicate that he has had carpal tunnel syndrome since service, nor do they provide any evidence of a link between the Veteran's carpal tunnel syndrome and active duty service or a service-connected disability.

The Board acknowledges the Veteran's assertion that his carpal tunnel syndrome is the result of his active duty service.  Although a lay person may be competent to report the etiology of or diagnose a disability, carpal tunnel syndrome is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, his contention that carpal tunnel syndrome was related to service is cumulative of the evidence previously considered in the December 2001 rating decision.

In conclusion, the Board finds the evidence received subsequent to the December 2001 rating decision is not new and material.  This evidence is cumulative and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for carpal tunnel syndrome.  Therefore, the Veteran's application to reopen claims of entitlement to service connection for carpal tunnel syndrome must be denied.


III.  Increased Rating Claims

Degenerative Disc Disease

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

In addition, when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to such factors as flare-ups of pain, fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, while pain may result in functional loss, the two factors are not indistinguishable. In other words, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss for VA rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In this case, the Veteran's degenerative disc disease of the LS spine was initially rated under DC 5293, the diagnostic code that was in effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 23, 2002).  

However, throughout the current appeals period, the service-connected degenerative disc disease of the lumbar spine has been evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below).  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  These provisions direct, that forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A higher rating of 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a total disability (100 percent) rating is assignable for unfavorable ankylosis of the entire spine.

The first note following the General Rating Formula criteria, provides that associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  

The Veteran's degenerative disc disease of the cervical spine is currently rated as 30 percent disabling under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Diagnostic Code  provides for a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran's increased rating claim dates from an untimely VA Form 9 which was received on December 23, 2004.  Thus, the period on appeal is from December 23, 2003. 38 C.F.R. § 3.400(o)(2) (2013).

Lumbar Spine

The Board finds that the evidence of record does not demonstrate that the Veteran is entitled to a rating in excess of 40 percent.  Although the Veteran has limited flexion of the thoracolumbar spine, the evidence does not reflect that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  The March 2005 VA examination report reflects that physical examination of the low back revealed there to be "no motion, and pain was associated with attempts."  The April 2013 VA examination report reflects that the thoracolumbar spine had flexion ending at 30 degrees.  Following repetitive use testing, forward flexion ended at 35 degrees.  With consideration of DeLuca and limited motion due to pain, the evidence demonstrates the appellant had limited or no motion of the thoracolumbar spine due to his service-connected low back disability.  However, the evidence does not reflect that Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis is defined by the Diagnostic Code as a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5).  

The evidence does not reflect that the Veteran had difficulty walking because of a limited line of vision.  The March 2005 VA examination report noted that heel toe walking produced low back pain.  A February 2008 VA fee-basis examination report noted that the Veteran stated he required a lower back brace for ambulation to support his lower back since he had ankylosing spondylosis.  A June 2010 VA examination report noted that the Veteran had a normal gait with no use of a cane or crutch.  A July  2011 VA treatment record indicates the Veteran complained of low back and neck pain since this morning.  He stated he had exacerbated the pain after heavy lifting and bending the day before (was cleaning his house).  He believed he pulled his back while lifting a heavy box.  The record indicates the Veteran was able to perform heavy lifting.  Thus, the evidence indicates the Veteran did not have difficulty walking because of a limited line of vision.  Further, the evidence of record does not show the Veteran had symptoms of restricted opening of the mouth, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

The Board has considered whether the Veteran is entitled to a higher rating under the criteria for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, the Veteran does not meet the criteria for a disability rating in excess of 40 percent for IVDS.  To obtain a maximum 60 percent disability, the Diagnostic Code provides for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An April 2013 VA examination report reflects that the Veteran reported having flare-ups.  He stated that the pain was so bad he could not get out of bed once a week.  He reported that it happens when he has a lot of activity, such as mowing the lawn.  He reported having incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months.  The evidence of record reflects that the Veteran has worked full time during the period on appeal.  The evidence is against a finding that the Veteran has had incapacitating episodes having a total duration of 6 weeks during the past 12 months.  Thus, a higher rating is not warranted under the Diagnostic Criteria for IVDS.

Regarding functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness, the evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran credibly reports that he suffers from some functional limitation due to pain on motion.  The Veteran's VA treatment records and VA examination reports reflect that the Veteran had pain on motion of his low back.  The March 2005 VA examination indicated the Veteran could not move his back.  The April 2013 VA examiner found the Veteran had moderate functional limitation.  However, even with consideration of pain, the pain does not result in additional functional loss that warrants a higher rating for unfavorable ankylosis of the entire thoracolumbar spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In light of the above, the Board finds that a rating in excess of 40 percent is not warranted.

In regard any associated neurological symptoms, the evidence does not demonstrate that the Veteran has any neurological problems due to his service-connected lumbar spine disability, other than radiculopathy, for which the Veteran is separately service-connected.  As discussed in the remand, the Veteran has filed a separate claim for entitlement to service connection for urinary dysfunction, as secondary to his service-connected back disability.  Additionally, the Veteran did not have any scars that are related to his service-connected lumbar spine disability.  See April 2013 VA examination report.

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Cervical Spine

The Veteran has asserted that he is entitled to a rating in excess of 30 percent for his service-connected cervical spine disability.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent is not warranted at any time during this appeal.  The Veteran's cervical spine is rated under the Diagnostic Criteria for IVDS.  The evidence does not demonstrate that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which would warrant a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has worked full time through the period on appeal.  Although the April 2013 VA examiner did not note whether the Veteran had incapacitating episodes specifically due to his service-connected cervical spine disability, the examiner noted that the  Veteran reported having incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months.   

Under the General Formula Criteria, the next higher 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  None of the Veteran's treatment records or VA examinations show ankylosis.  The March 2005 VA examination report indicates the Veteran's cervical spine had flexion of 9 degrees.  The February 2008 VA fee-basis examination report indicates that the Veteran had flexion of 45 degrees.  There was no ankylosis of the cervical spine.  There was no additional limitation of motion after repetitive use.  The May 2011 VA examination report reflects that the cervical spine had flexion of 15 degrees after three repetitions.  Range of motion was limited by pain.  There was no additional limitation of motion following repetitive use.  The April 2013 VA examination report indicates the Veteran's cervical spine had flexion ending at 40 degrees.  The Veteran had post-test forward flexion ending at 45 degrees or greater.  He did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  Thus, the evidence does not show at the Veteran's cervical spine range of motion is more severe than that contemplated for by the currently assigned 30 percent rating.

They also do not show that the Veteran's range of motion is more severe than that contemplated for by the currently assigned 30 percent rating.  At worst, the Veteran had forward flexion limited to 8 degrees.  The Veteran did not have unfavorable ankylosis of the entire cervical spine.  Thus, the evidence does not indicate that a rating in excess of 30 percent based on limitation of motion is warranted at any time during this appeal.

Regarding functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness, the evidence includes the Veteran's complaints of pain in the cervical spine and limited motion.  The Veteran credibly reports that he suffers from some functional limitation due to pain on motion.  The Veteran's VA treatment records and VA examination reports reflect that the Veteran had pain on motion of his cervical spine.  Although his range of motion was limited due to pain, the appellant did not have functional loss equivalent to unfavorable ankylosis of the entire cervical spine.  The VA examination reports did not indicate the Veteran had additional limitation of motion following repetitive use due to pain, fatigue, weakness, or lack of endurance.  The May 2011 and April 2013 VA examiners found the Veteran had mild functional limitation due to degenerative disc disease of the cervical spine.  Thus, the Board finds that even with consideration of pain, the pain does not result in additional functional loss that warrants a higher rating for unfavorable ankylosis of the entire cervical spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In light of the above, the Board finds that a rating in excess of 30 percent is not warranted.

In regard any associated neurological symptoms, the evidence does not demonstrate that the Veteran has any neurological problems due to his service-connected cervical spine disability, other than radiculopathy, for which the Veteran is separately service-connected.  As discussed in the remand, the Veteran has filed a separate claim for entitlement to service connection for urinary dysfunction.  Additionally, the Veteran did not have any scars that are related to his service-connected lumbar spine disability.  

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent for his service-connected cervical spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Radiculopathy

The Veteran asserts that he is entitled to higher ratings for his service-connected radiculopathy.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's claim for entitlement to service connection for radiculopathy was granted with a noncompensable evaluation effective July 31, 2009.  Thus, the period on appeal is from July 31, 2009.

In a July 2010 rating decision, the RO granted entitlement to service connection for radiculopathy of the right and left upper and right and left lower extremities, rated as noncompenasble, effective July 31, 2009.  In a May 2013 rating decision, the RO granted a higher initial rating of 20 percent for right and left upper extremity radiculopathy, effective April 17, 2013.  The RO granted a higher initial rating of 10 percent for right and left lower extremity radiculopathy, effective April 17, 2003.

The Veteran's right and left upper extremity radiculopathy is rated under Diagnostic Code 8599-8513.  The Veteran's right and left lower extremity is rated under Diagnostic Code 8599-8521.

Under Diagnostic Code 8513, mild incomplete paralysis of a radicular group is rated as 20 percent disabling, moderate incomplete paralysis is rated as 40 percent disabling, severe incomplete paralysis is rated as 70 percent disabling.  Complete paralysis is rated as 90 percent disabling.  

Under Diagnostic Code 8521, which applies to the external popliteal nerve (Common peroneal), mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakend; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent rating.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just"  38 C.F.R. § 4.6.  It should be noted that use of terminology such as "severe," although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Radiculopathy of the Upper Extremities

Prior to April 17, 2013

The Board finds that the Veteran is entitled to an increased rating of 20 percent for mild incomplete paralysis in the right and left upper extremities, prior to April 17, 2013.

The February 2008 VA examination report indicates motor and sensory function of the upper extremities was within normal limits.  Sensory function was within normal limits.  The right and left upper extremity reflexes had biceps jerk of 2+ and triceps jerk of 2+.  The Veteran reported having intermittent shooting electrical pain down the posterior bilateral upper arms, along the medial bilateral lower arms to the back of both hands.  The left upper extremity was affected more than the right upper extremity.

A June 2010 VA examination report indicates the Veteran reported numbness of the right upper extremity at least 2 to 3 times a week and of the left upper extremity, at least once a week.  Muscle strength testing was within normal limits for his age and bilaterally equal.  There was no evidence of hypertrophy, atrophy, contractures or other muscle abnormalities noted.  Deep tendon reflexes were 2+ and symmetrical.  Sensations were intact to sharp and dull sensation in all areas including the upper extremities.  The Veteran was diagnosed has having bilateral cervical radiculopathies with no functional limitation.  

The May 2011 VA examination report noted that the Veteran's deep tendon reflexes were 2+ and symmetrical.  Sensation was intact to sharp and dull sensation in all areas including the upper extremities.  

Although the objective evidence of record reflects that the Veteran's sensation was intact on his upper extremities prior to April 17, 2013, the evidence also reflects the Veteran consistently report symptoms relating to his radiculopathy.  The Veteran reported pain in his bilateral arms at the February 2008 VA examination.  He reported numbness in both extremities, 2 to 3 times a week in the right, and at least once a week in the left, at the June 2010 VA examination.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain and numbness and the Board finds him to be credible, as his statements are fairly consistent throughout the evidence of record.  As the Veteran reported some pain and numbness in his bilateral upper extremities, the Board finds that his symptoms approximate mild incomplete paralysis under Diagnostic Code 8513.  Thus, the Board finds that a higher initial rating of 20 percent is warranted for the right and left upper extremities, prior to April 17, 2013.  

The Board finds that a higher rating is not warranted for symptoms approximating moderate incomplete paralysis.  The objective evidence of record does not show that the Veteran had decreased sensation in his right and left upper extremities due to his radiculopathy.  Additionally, no hypertrophy, atrophy, contractures or other muscle abnormalities were noted in the VA examination reports or VA treatment records, prior to April 17, 2013.  Accordingly, and as the involvement was wholly sensory, the Board finds that a rating in excess of 20 percent is not warranted for radiculopathy of the right and left upper extremities, prior to April 17, 2013.

The Board has considered whether any other Diagnostic Codes are applicable.  The evidence does not show that the Veteran's radiculopathy is affecting a specific nerve.  Thus, the Board finds that none of the rating criteria for specific nerves are applicable.  Additionally, the other Diagnostic Codes for diseases of the peripheral nerves do not provide for a rating in excess of 20 percent for mild incomplete paralysis.

From April 17, 2013

The Board finds that a higher staged initial rating of 40 percent for right upper extremity radiculopathy is warranted, from April 17, 2013.  However, the Board finds that a rating in excess of 20 percent from April 17, 2013 for left upper extremity radiculopathy is not warranted.  

An April 2013 VA examination report reflects that the Veteran reported having trouble holding things in his right hand.  He stated that when he reaches up with his right arm, he has a zing pain from his neck to his hand.  He reported getting pain in his left arm down to his thumb "once in a while."  His dominant hand is his right hand.  

On examination, the Veteran did not report having constant pain in his right upper and left upper extremities.  He had moderate right upper extremity pain and mild left upper extremity pain.  There was no paresthesias and/or dysesthesias in the right and left upper extremities.  There was moderate numbness of the right and left upper extremities.  The Veteran had right elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch of 4/5, indicating active movement against some resistance.  The Veteran had left elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch of 5/5, indicating normal strength.  Reflexes of the biceps, triceps and brachioradialis were 1+ in both extremities, indicating hypoactive reflexes.  The right hand/fingers had decreased sensation testing for light touch.  Sensation testing for light touch was otherwise normal in both extremities.  The Veteran did not have trophic changes.  His radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, and upper, middle and lower radicular groups of the left and right sides were normal.  The VA examiner found the nerve condition did not impact his ability to work.   

In regard to the Veteran's right upper extremity, the April 2013 VA examination report reflects that the Veteran had moderate right upper extremity pain and moderate numbness of the right upper extremity.  He also had decreased muscle strength on elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch off the right extremity.  On sensory examination, the Veteran had decreased sensation in the right hand/fingers.  The Veteran also reported symptoms of having trouble holding things in his right hand.  The Board finds that the evidence of record approximates moderate incomplete paralysis of the right upper extremity.  The Board finds that the symptoms do not approximate severe incomplete paralysis.  The Veteran did not report having severe pain or numbness in the right arm.  He also had normal sensation in his right shoulder area and inner/outer forearm.  Nerve testing showed all of the nerves are normal in the right upper extremity.  Accordingly, the Board finds that a higher initial rating of 40 percent is warranted for right upper extremity radiculopathy, from April 17, 2013.

The Board finds that a rating in excess of 20 percent is not warranted for left upper extremity radiculopathy, from April 17, 2013.  Although the Veteran reported moderate numbness in the left upper extremity at the April 2013 VA examination, the majority of his symptoms are consistent with mild incomplete paralysis.  At the April 2013 VA examination, the Veteran only reported having pain in his left arm down to his thumb "once in a while."  He reported only mild left upper extremity pain and no paresthesias and/or dysesthesias.  On examination, the Veteran's muscle reflex, sensory, and nerve group examinations were normal in the upper left extremities.  The Board finds that the overall evidence of record from April 17, 2013, approximates no more than mild incomplete paralysis.  Accordingly, the Board finds that a higher initial rating for left upper extremity radiculopathy is not warranted.

The Board has considered whether a higher rating is warranted under another Diagnostic Code.  However, the Board finds that the Veteran's symptoms only approximate mild incomplete paralysis, and other relevant Diagnostic Codes for nerves do provide for a rating in excess of 20 percent mild symptoms.  Consequently, the Board finds that a rating in excess of 20 percent for left upper extremity from April 17, 2013 is not warranted.

Lower Extremities

Prior to April 17, 2013

The Board finds that a higher initial rating of 10 percent in the right and left lower extremities is warranted, prior to April 17, 2013.  

The February 2008 VA fee-basis examination report noted that on neurological examination of the lower extremities, function that was within normal limits.  Sensory function was within normal limits.  The right and left lower extremities had knee and ankle jerk of 2+.  The Veteran reported having intermittent shooting pain down the posterior bilateral lower legs.  

The June 2010 VA examination report reflects that the Veteran reported that he had pain radiating from his back down to his toes three to four times a day.  He reported that he had numbness to both feet with prolonged walking.  He stated that numbness resolved when he sat down.  On examination, his muscle strength was within normal limits.  There was no evidence of hypertrophy, atrophy, contractures or other muscle abnormalities.  Gait was normal.  Deep tendon reflexes were 2+ and symmetrical.  His sensations were intact to sharp and dull sensation in the lower extremities.  The VA examiner noted the Veteran had bilateral lumbar radiculopathies with no functional limitation.

The May 2011 VA examination report indicated that sensation was intact to sharp and dull sensation in all areas including the lower extremities.  

Based on the evidence of record, the Board finds that the Veteran's symptoms approximate mild incomplete paralysis in both the right and left lower extremities.  The Veteran is competent to report symptoms of pain and numbness.  At the February 2008 VA examination, the Veteran reported having intermittent shooting pain down the posterior bilateral lower legs.  At the June 2010 VA examination, he reported pain radiating from his back down to his toe three to four times a day.  He also reported numbness in both feet with prolonged walking.  Although there was no objective evidence of loss of sensation on VA examination or in his VA treatment records, the Board finds the Veteran's statements to be credible, as his statements were consistent throughout the period on appeal.  Accordingly, the Board finds that the Veteran's symptoms approximate mild incomplete paralysis in the right and left lower extremities, warranting a higher rating of 10 percent in each extremity, prior to April 17, 2013.  

As the Veteran does not have any objective or non-sensory symptoms, such as decreased sensation or muscle atrophy, the Board finds that the Veteran's symptoms do not approximate moderate incomplete paralysis and a higher rating is not warranted.  The Board has also considered whether any other Diagnostic Codes would provide for a higher rating.  However, none of the Diagnostic Codes for nerves provide for a rating in excess of 10 percent for mild incomplete paralysis of a nerve in the lower extremity.

From April 17, 2013

From April 17, 2013, the Board finds that higher initial ratings of 20 percent for moderate incomplete paralysis are warranted in the right and left lower extremities.  

At the April 2013 VA examination,  the Veteran reported that he would get radiculopathy in his legs when he stands up.  He reported if he stands for 10 minutes he feels pain in his wrist that moves down into the back of his legs.    

On examination, the right and left lower extremity had moderate constant pain and severe intermittent pain.  The Veteran had severe paresthesias and/or dysesthesias in the right and left lower extremities.  He had moderate numbness in the right lower extremity and mild numbness in the left lower extremity.  Muscle strength testing was normal in the right and left knees and ankles.  The Veteran did not have muscle atrophy.  Reflexes in the knees and ankles were hypoactive.  A sensory examination was normal, although he reported decreased pinprick sensation to the right lower leg.  The Veteran's lower extremity nerves of both extremities were normal.  

The April 2013 VA examiner found that Veteran had bilateral lower extremity radiculopathy with mild functional limitations.  

The Veteran is competent to report symptoms of pain, paresthesias and numbness.  The April 2013 VA examination reports he described symptoms approximating moderate incomplete paralysis.  In the right lower extremity, the Veteran reported moderate constant pain, severe paresthesias and/or dysesthesias and moderate numbness.  In the left lower extremity, he reported severe intermittent pain, severe paresthesias and/or dysesthesias and mild numbness.  On examination, the Veteran reported decreased sensation in the right lower extremity, but the rest of his sensory examination was normal in the lower extremities.  He also had normal lower extremity nerves.  Based on the Veteran's credible report of his symptoms, the Board finds that the Veteran had symptoms approximating moderate incomplete paralysis in the right and lower extremities, warranting 20 percent ratings, from April 17, 2013.  

The Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's symptoms are wholly sensory, and the objective evidence of record does not reflect that he has symptoms approximating severe incomplete paralysis.  Additionally, no other Diagnostic Codes relating to the lower extremity nerves provide for an evaluation in excess of 20 percent for moderate incomplete paralysis.  Accordingly, the Board finds that a higher rating of 20 percent for right and left lower extremity radiculopathy is warranted, from April 17, 2013.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

The Schedular criteria are sufficient and adequate in this case.  They account for the Veteran's subjectively reported and objectively identified low back, cervical spine and radiculopathy symptoms, particularly when the functional impact of the DeLuca factors is considered.  Pain, loss of motion, endurance and numbness, are all weighed in evaluations under the Schedule, and the Veteran did not endorse any symptoms that are outside of the criteria applied.  Accordingly, any further discussion on extraschedular entitlement is unnecessary.

Additionally, the Veteran has not contended and the evidence does not show that his service-connected disabilities render him unemployable.  The Veteran has been employed throughout the period on appeal.  Thus, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the claim to reopen the claim for entitlement to service connection for carpal tunnel syndrome and ulnar neuropathy of the right elbow, to include as secondary to his cervical spine disability, is denied.

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to a staged, initial evaluation of 20 percent for radiculopathy of the right upper extremity, prior to April 17, 2013, is granted.

Entitlement to a staged, initial evaluation of 40 percent for radiculopathy of the right upper extremity, from April 17, 2013, is granted.

Entitlement to a staged, initial evaluation of 20 percent for radiculopathy of the left upper extremity, prior to April 17, 2013, is granted.

Entitlement to a staged, initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity, from April 17, 2013, is denied.

Entitlement to a staged, initial evaluation of 10 percent for radiculopathy of the right lower extremity, prior to April 17, 2013, is granted.

Entitlement to a staged, initial evaluation of 20 percent for radiculopathy of the right lower extremity, from April 17, 2013, is granted.

Entitlement to a staged, initial evaluation of 10 percent for radiculopathy of the left lower extremity, prior to April 17, 2013, is granted.

Entitlement to a staged, initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity, from April 17, 2013, is granted


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for urinary dysfunction as secondary to service-connected degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine, must be remanded for an adequate examination.  The Veteran has asserted that he has urinary dysfunction that is secondary to his service-connected lumbar and cervical spine disabilities.  See February 2010 statement.  The Veteran was afforded a VA examination in June 2010 to address the etiology of any urinary dysfunction.  The VA examiner found that the Veteran was noted to have had a cystoscopy that revealed a small but obstructive prostate and a poor flow rate.  The examiner stated, "This appears to be the etiology of the [Veteran's] complaints."  He opined that the Veteran's urinary complaints including incontinence were less likely as not caused by or a result of service-connected lumbar and cervical degenerative disc disease.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the VA examiner did not address whether the Veteran's urinary complaints were aggravated by his service-connected lumbar and cervical spine disabilities, the opinion is inadequate.  Therefore, the Board finds that the issue must be remanded for a new VA opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the following:

(a)  Identify all urinary dysfunction disabilities.

(b)  Provide an opinion as to whether any urinary dysfunction diagnosed, to include incontinence, is caused or aggravated by his service-connected disabilities, to include degenerative disc disease of the lumbar and cervical spines. 

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for urinary dysfunction,  to include as secondary to service-connected degenerative disc disease of the lumbar spine and cervical spine.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


